Citation Nr: 1632386	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  08-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with conversion disorder/reaction manifested by facial tic prior to June 26, 2009 and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to October 12, 2011.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970. 

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2007 rating decision of the VA Regional Office (RO) in Boston, Massachusetts that granted service connection for PTSD and assigned a 50 percent disability rating, effective April 11, 2006.  The Veteran appealed for a higher initial rating.

The case was remanded by the Board in September 2011.

In an August 2012 rating decision, the RO confirmed and continued the 50 percent rating for PTSD from April 11, 2006 to October 16, 2011.  The disability evaluation for PTSD was increased to 70 percent effective October 17, 2011.  The issue remained in appellate status as the maximum scheduler rating was not been assigned. See AB v. Brown, 6 Vet.App. 35 (1993).

By decision in September 2014, the Board denied an evaluation in excess of 50 from April 11, 2006 to September 15, 2011 and granted a 70 percent rating from September 16, 2011 to October 15, 2011.  An evaluation in excess of 70 percent from September 2011 was denied.  The issue of entitlement to a total rating based on unemployability due to service-connected disability was remanded for further development.

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, the Court vacated the September 2014 Board decision in part, and remanded the matter to the Board for development consistent with the parties' April 2015 Joint Motion for Partial Remand.

By Decision in August 2015, the Board denied an evaluation in excess of 50 percent from April 11, 2006 to June 25, 2009, granted a 70 percent disability rating for PTSD effective June 26, 2009 and denied an evaluation in 70 percent.

The Veteran once again appealed the Board's August 2015 decision to the Court.  In a May 2016 Order, the Court vacated the August 2015 Board decision in part, and remanded the matter for development consistent with the parties' May 2015 Joint Motion for Partial Remand.

By rating decision in January 2016, entitlement to a total rating based on individual unemployability was granted, effective October 12, 2011.  The issue remains in appellate status as the maximum scheduler rating has not been assigned for the appeal period. See AB.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that VA may not have obtained all of the records that might support the Veteran's claims.  In this regard, the record reflects that in correspondence dated in September 2015, the Veteran's attorney-representative stated that the appellant received all of his treatment at the Fitchburg Community-Based Outpatient Clinic and Central Western VA Medical Center.  The Board observes, however, that VA treatment records date only from 2009.  Service connection for PTSD was made effective June 2009.  Therefore, it appears that three years of the Veteran's records preceding the grant of service connection have not been made available.  

Additionally, on VA examination in January 2016, the Veteran indicated that he continued to receive treatment for psychiatric symptoms from a physician at the Bedford, Massachusetts VA.  Review of the record discloses that there are no VA records of record beyond January 2013.  The Board is thus put on notice as to the existence of additional VA clinical evidence that should be requested and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611.  Therefore, VA outpatient records dating from 2006 through 2008 and from January 2013 through the present should be requested from the Fitchburg, Central Western and Bedford VA facilities and associated with the electronic record.

The Board also observes that during VA examination in January 2016, the examiner referred to the appellant's falling and sustaining a head injury in May 2015 for which he received treatment at the University of Massachusetts Worcester in May 2015.  It was noted that he reported ongoing depressed mood and was considering electroconvulsive therapy.  Such records may be helpful in ascertaining the full extent of the Veteran's psychiatric status and should be requested and associated with the claims folder following receipt of proper authorization.  

Finally, the Board is of the opinion that the following receipt of the records requested above, the claims folder should be referred to a VA psychiatrist who has not seen the Veteran previously for a thorough review of the record and an opinion as to the degree and character of disability displayed over the years since 2006 in light of applicable rating criteria.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and request that he submit authorization to request clinical records from the University of Massachusetts Worcester from 2015 to the present.  The appellant should also be notified that he may also retrieve such records on his own and submit them to VA if he so desires.  All attempts to obtain the records should be documented in the claims file. 

2.  Request VA outpatient records dating from 2006 through 2008 and from January 2013 through the present from the Fitchburg, Central Western and Bedford VA facilities and associate them with Virtual VA/VBMS.  All attempts to obtain records should be documented.

3.  After a reasonable time for receipt of records requested above, provide a VA psychiatrist (who has not seen the Veteran previously) access to the updated Virtual VA/VBMS claims file for a thorough review and opinion.  The examiner should be afforded the complete criteria for the 50 to 100 ratings for PTSD and is requested to provide a detailed opinion as to the following:  

a) Between April 11, 2006 and June 25, 2009, whether the Veteran had no more than occupational and social impairment with reduced reliability and productivity due to PTSD symptoms and difficulty in establishing and maintaining effective work and social relationships

b) whether it is at least as likely as not between April 11, 2006 and June 25, 2009, the Veteran exhibited PTSD symptoms leading to occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood difficulty in adapting to stressful circumstances (including work or a work-like setting) and inability to establish and maintain effective relationships. 

c) whether it is at least as likely as not since June 26, 2009 to the present, the Veteran has displayed total occupational and social impairment due to symptoms consistent with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

The examination report must include a detailed narrative with a complete rationale for the opinions provided.

4.  The RO should ensure that the medical report requested above complies with this remand to provide a competent medical opinion.  If the report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction. See Stegall v. West, 11 Vet.App. (1998).

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal, to include a total rating based on unemployability due to service-connected disability prior to October 12,, 2011.  If a benefit sought is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


